DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s claims 1-3, 8, 11-17, 21, 22 and 24-42 are pending.   Claims 31-42 are new. Claims 1-3 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2020.
	Applicant has apparently withdrawn claims 14, 15 and 26 and therefore they will be considered with withdrawn. 
Newly submitted claims 27-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The systems of claim 11 and 31 comprise a unique medication unit identifier placed on the medication unit.   The system of claim 27 does not comprise a unique medication unit identifier placed on the medication unit.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.


Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 16, 17, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Without pointing to support in the specification for the amendments, claim 11 is amended to include, among other things, the following prolix statement: 
Wherein no other medication unit has an identical medication unit identifier to the unique medication unit identifier within ten years of a creation of the unique medication unit identifier; 
wherein the server computer is adapted to: 
receive a manufacturing information from a manufacturing computer device in communication with the server representing when the unique medication unit identifier was affixed to the medication unit and storing the manufacturing information on the database wherein the manufacturing information included information taken from the group consisting of a lot number, batch number, expiration information, image of the medication unit, pallet information, box information, package information, bottle information, tracking history, and any combination thereof, 
receive a shipping information from a shipping computer device in communication with the server after receiving manufacturing information representing the location of shipping, time of shipping, date of shipping, shipping method, shipping route, departure date, arrival date, supply chain distribution history, transportation Page 5 of 18Serial No.: 16/579,391 Response Date: 05/18/2021 Office Action: 01/26/2021 history, and any combination thereof and storing the shipping information on the database, receive a dispensary information after receiving shipping information from a dispensary computer device in communication with the server representing receipt of the medication unit, repacking of the medication unit, scanning of a new container, associating the new container with the medication unit and storing the dispensary information on the database, 
receive a prescription information from a medical professional computer device in communications with the server representing the consumer, dose, and identity of a prescribing medical processional and storing the prescription information on the database, receive a medication unit request representing a request for the medication unit from a consumer from the dispensary computer device wherein the medication request includes a scanned biometric identification from a requesting consumer, retrieve the prescription information, determine if the consumer is prescribed the medication unit, if so, retrieve a stored biometric identification from the database, determine if the scanned biometric identification and the stored biometric identification is equivalent and transmit an authorization to the dispensary computer device representing that the medication unit can be dispersed, update the prescription information representing that the medication unit was dispensed, 
receive a consumed information from a consumer computer device in communications with the server representing that the consumer consumed the Page 6 of 18Serial No.: 16/579,391 Response Date: 05/18/2021 Office Action: 01/26/2021 medication unit, update the consumer record, and store the updated consumer record on the database, continuously monitor the database for risk factors taken from the group consisting of medication unit effectiveness, weaponized medications, nutritional supplements, consumed medication units, patient compliant and any combination thereof and transmit a notification to a consumer computer device a reminder to take a medication unit and refill a medication unit, and, 
determine if, according to the consumer record, manufacturing information, shipping information, dispensary information, prescription information, medication unit request, consumed information or any combination thereof, if the medication unit request should not be fulfilled and transmit to the dispensary computer device a rejection if the medication unit request should not be fulfilled.
 

	Claim 27 appears to suffer from the same issue but is drafted such that the server is reiterated with each device as opposed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16, 17, 21, 22, 24, 25 and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 31 are rejected for being prolix.  Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby. Claims are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.
	Insofar as claims 12, 13, 16, 17, 21, 22, 24, 25, and 32-42 depend from claims 11 and 27, they are indefinite. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618